Title: To George Washington from William Smith, 21 September 1789
From: Smith, William
To: Washington, George


          
            Sir
            College of Philadelphia, Septr 21st 1789
          
          From an Acquaintance and an occasional Correspondence wch I had the Honor & Happiness to commence with You more than thirty years ago, & from the indulgent Notice which you have been pleased to take of me, both in my public & private Capacity, on various Occasions since that Time, I am induced to enclose to you my “Proposals for Printing a Body of Sermons upon the most important Branches of Practical Christianity”—a Subject & a Work, which I well know, stand in No Need of Recommendation to your Protection & Encouragment.
          If you will please to peruse the Preface & Titles to the Sermons, and the public Recommendation annex’d to them, by the late General Convention of our Church at Philadelphia, and also of the Clergy of all Denominations in this City, as Subscribers, I trust you will permit me to solicit the Honour of your Name and Mrs Washington’s next after the printed List of Clerical Subscribers, & before any Application to Members of Congress or others at New York, shall be made.
          I have enclosed a Copy of the Proposals to the honble Robt Morris Esqr. of the Senate, and have requested Him to solicit your Name & Mrs Washington’s, if you should think proper so far to honor the Work, before he presents it to such Members of the Senate as may be inclined to subscribe—I am, with the most

profound Respect & involable Regard, Worthy and illustrious Sir, Your most obedient & much obliged humble Servant
          
            William Smith
          
        